PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/043,433
Filing Date: 12 Feb 2016
Appellant(s): Carpenter et al.



__________________
Robert R. Teel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 January 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
A. 	The obviousness rejection is improper because it impermissibly relies on teachings of the present application to address deficiencies in the cited prior art.
Applicant argues that the rejection is based on impermissible hindsight reconstruction gleaned from the description in the present application, because neither Gudat nor Sidles describes a sensor obtaining a measurement at a fixed location away from the excavator as proposed in the modification of Gudat in view of Sidles (but not recited in the rejected claims). 
This argument is not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Further, Sidles does in fact disclose the sensor obtaining a measurement at a fixed location away from a surface of the excavator, contrary to the applicant’s 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sensor obtaining a measurement at a fixed location away from the excavator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


B. 	The obviousness rejection is improper because it is not clear the sensors in Sidles could function properly in a remote location.
	Applicant argues that it is not clear that the sensor of Sidles could function properly if moved to the moveable vehicle of Gudat, because the sensor could not obtain accurate, repeatable measurements if the vehicle moves to different locations between measurements. 
	This argument is not persuasive.
	The applicant has misunderstood the proposed modification of Gudat in view of Sidles used in the rejection. The proposed modification would attach a wear sensor (such as that taught by Sidles that measures distance to a surface at which wear is detected) to the monitoring tool/ moveable vehicle 32-40 of Gudat. 
For example, to detect wear using a sensor such as that as taught by Sidles, the moveable vehicle would move to a fixed location (set point) with respect to the earth working equipment, measure the distance from the sensor to a part/surface of the ground-engaging product, and compare to an expected value or a previously recorded measurement taken at the same fixed location (set point) with respect to the earth working equipment to detect wear, as taught by Sidles (P39, etc). The moveable vehicle does not move to different locations relative to the earth working equipment to measure wear on the same part/surface of the ground-engaging product, contrary to the applicant’s characterization of the modification.
Further, please note that the limitation “vehicle moveable to different locations relative to the at least one earth working equipment” requires only that the vehicle is moveable, and does not require that the vehicle is actually moved to different locations between measurements to measure wear on the same part/surface of the ground-engaging product. 

Furthermore, please note that the invention of Gudat is only modified in view of the teachings of Sidles. The invention of Gudat is not wholly combined with the invention of Sidles, nor is the wear sensor disclosed by Sidles necessarily bodily incorporated into the invention of Gudat. 
For example, in an alternative modification, Sidles is only used to teach the use of a wear sensor to detect wear on a surface of a ground-engaging product. Thus the modification of Gudat could use a different wear sensor such as a camera, as well known in the art, to detect wear on a surface of a ground-engaging product.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant further argues that it is not clear how a “depth sensor” of Sidles would be used as a remote sensor without significant additional support equipment.
	This argument is not persuasive.
Firstly, Sidles does not in fact require a “depth sensor”, contrary to the applicant’s suggestion. Sidles describes the “depth sensor” (“that uses ultrasonic waves, sound waves, lasers, etc”) as one possible example of a sensor that can be used to measure the distance from the sensor to the surface (P39). Other types of distance sensors could be used instead. 
	Secondly, even Sidles’ “depth sensor” (“that uses ultrasonic waves, sound waves, lasers, etc”) does not require “significant additional support equipment”, regardless of whether the sensor is used as a remote or local sensor, contrary to the Applicant’s assertion. For example, Sidles suggests “depth sensors” that use a well-known emitter-detector combination for ultrasonic waves, sound waves, or lasers to determine a distance from the sensor to the surface (P39). No “significant additional support equipment” is required. 
Applicant fails to explain what “significant additional support equipment” he believes is required, or why he believes that Sidles’ “depth sensor” would require this “significant additional support equipment”. Such a strange and unsupported assertion is puzzling to the examiner. 


C. 	The obviousness rejection is improper because there is no proper motivation to combine Gudat and Sidles in the way suggested by the final Office action.
	Applicant argues that there is no proper motivation to combine Gudat and Sidles because the combination offers little or no improvement in terms of addressing the technical problems of Gudat, while making for a more convoluted system compared to that of Sidles. Applicant further argues that without the benefit of hindsight, it would not be obvious to incorporate the sensors of Sidles into a moveable vehicle. 
	This argument is not persuasive.
	One obvious motive for modifying Gudat in view of Sidles to attach a wear sensor (such as that taught by Sidles) to the monitoring tool/moveable vehicle, would be so that a single wear sensor on a single moveable vehicle could be used to detect wear on multiple earth working equipments and/or on multiple parts of a single earth working equipment (such as multiple points on a track).
	Another obvious motive for the modification would be to enable wear detection on earth working equipments that are not already fitted with an on-board wear sensor. 
	The modification would support Gudat’s intended purpose of facilitating the digging by the earth working equipment, because the track-wear information could be used to limit damage to the earth working equipment and/or facilitate timely replacement of worn parts for more efficient digging, as taught by Sidles (P3). 
Further, the modification would not create a more convoluted system compared to that of Sidles, because a wear sensor would simply be added to Gudat’s existing monitoring tool/ moveable vehicle rather than fitted to the earth working equipment itself. 

Furthermore, please note that the invention of Gudat is only modified in view of the teachings of Sidles. The invention of Gudat is not wholly combined with the invention of Sidles, nor is the wear sensor disclosed by Sidles necessarily bodily incorporated into the invention of Gudat. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Applicant further argues that the final Office action fails to consider what the modified receiving device 32 would actually do with track-wear information, and that the possible options are needlessly circuitous. 
This argument is not persuasive. 
Sidles’ wear sensor transmits the track-wear information to an on-board 46 and/or off-board computer 48 to “perform one or more processes to inform an operator of the wear parameter, automatically schedule maintenance, update tracked wear information, estimate a remaining life, of the track link 26 and/or an associated track assembly 14, etc” (P51). 
The modified invention of Gudat in view of Sidles would simply do the same. In other words, the wear sensor would transmit the track-wear information to an on-board computer (on the earth working equipment) and/or off-board computer (on the moveable vehicle) to “perform one or more processes to inform an operator of the wear parameter, automatically schedule maintenance, update tracked wear information, estimate a remaining life, of the track link 26 and/or an associated track assembly 14, etc”, as taught by Sidles (P51).


Applicant further argues that the final Office action fails to explain how the truck 40 could drive around taking and conveying track-wear measurements while still carrying out its intended purpose of facilitating the digging. 
	This argument is not persuasive. 
The truck/ moveable vehicle could perform both functions because the functions would not need to be performed constantly or at the same time by the same equipment. Therefore the functions would not disrupt each other. 
Further, taking and conveying track-wear measurements would actually support Gudat’s intended purpose of facilitating the digging, because the track-wear information could be used to limit damage to the earth working equipment and/or facilitate timely replacement of worn parts for more efficient digging, as taught by Sidles (P3).


D. 	The final Office action fails to make a proper rejection of dependent claims 71, 73-76, and 78-81.
	Applicant argues that the rejections for dependent claims 71, 73-76, and 78-81 are improper. 
	These arguments are not persuasive. 
	Regarding dependent claim 71, the “unmanned aerial vehicle” is well known in the art, as taught by previously cited reference Wagreich and discussed in previous rejections for this application.
Regarding dependent claim 73, the rejection clearly explains why the sensor is a “surface characterization device”. The applicant falsely asserts that Gudat’s sensor is necessarily a depth sensor that measures the thickness of a track, and argues that unclaimed limitations (the surface being three points on a plane) are not disclosed by the references. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding dependent claims 74-75 and 79-81, the rejections relied upon common knowledge, as clearly explained in the rejections. For each rejection, a statement of Official Notice, a modification, and a motivation were each provided. 
	Regarding dependent claim 76, the cited passages disclose controllers and computers to determine wear in the ground-engaging product. These controllers and computers qualify as programmable logic devices. 
	Regarding dependent claim 78, the rejection explains that an earth working machine with a bucket can be used as a crusher to crush dirt or other objects.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Conferees:
/SHELLEY CHEN/							Primary Examiner, Art Unit 3667                                                                                                                                                                                 						

/VIVEK D KOPPIKAR/						Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                       		
/DAVID A OKONSKY/Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.